Title: To John Adams from United States House of Representatives, 31 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					May 31, 1790
				
				The House of Representatives have agreed to the amendments of the Senate, to the bill, entitled “An act for finally adjusting and satisfying the claims of Frederick William de Steuben.”They do insist on their disagreement to the amendment of the Senate, on the bill, entitled “An act providing the means of intercourse between the United States and foreign nations.”
				
					
				
				
			